Citation Nr: 1635226	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot neurological disability, to include peripheral neuropathy or peripheral nerve disease, to include as secondary to service-connected bilateral pes planus with callosities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1950 to April 1953 and was awarded the Korean Service Medal with 1 Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his April 2014 VA Form 9, the Veteran requested a hearing before the Board; however, in a statement dated August 30, 2015, the Veteran withdrew that request. 

Subsequent to the Supplemental Statement of the Case issued in July 2016, additional documents submitted by the Veteran in July 2016 were associated with his claims file.  To the extent that any of the received documents are considered evidence, the Veteran filed his substantive appeal in April 2014 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral foot neurological disability was not caused or aggravated by service-connected bilateral pes planus with callosities, is not etiologically related to service and was not shown or noted in service and first manifested more than one year after service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot neurological disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Asist 

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in a July 2011 letter, prior to the May 2012 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), VA treatment records and private medical records.

The Board notes that it appears that the VA treatment records of record are incomplete.  In March 2016, the Veteran submitted VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) for the conditions currently on appeal and listed that he received treatment for such conditions from a VA health care system from 1992 to the present.  Of record are VA treatment records dating from January 2011, which encompass the appeal period dating to June 2011.  Some records are of record prior to January 2011, but they are limited in their duration.  In any event, as will be discussed further below, the Veteran's claim is being denied on the basis that the Veteran's bilateral foot neurological disability was not caused or aggravated by his service-connected bilateral pes planus with callosities, that there is a lack of nexus between a bilateral foot neurological disability and active service and that a bilateral foot neurological disability was not shown or noted in service and first manifested more than one year after service.  Any VA outstanding VA treatment records would likely not address these specific issues.  As such, remanding the Veteran's claim to obtain outstanding VA treatment records would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with VA examinations in August 2011 and March 2016.  Upon review, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that in a July 2016 statement, the Veteran referenced the March 2016 VA examination and stated that "[t]he examining physician...[said] that it wasn't going to be an examination and it was only a conversation.  I never disrobed or had an examination.  I fail to see how he could have reached the conclusions that he made without a thorough examination of my condition."  The Veteran, essentially, contended that the VA examination was not sufficiently thorough and does not appear to be raising an issue with the VA examiner's competency.  While the Board acknowledges the Veteran's contention, the Board finds the March 2016 examination and opinion to be adequate for adjudication of the current claim.  

The Board notes that generally a VA examiner is presumed competent.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (stating that "the Board is entitled to assume the competence of a VA examiner"), Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (stating that "[t]his court adopts the reasoning of the Veterans Court in Cox").  The January 2016 Board remand directives requesting a VA examination and opinion stated that "[a]ll indicated evaluations, studies, and tests deemed necessary must be accomplished" and the March 2016 opinion request (via a document labeled Compensation and Pension Exam Inquiry) copied this language, which presumably the VA examiner reviewed.  As such, assuming (without deciding) for purposes of this decision that the Veteran was not physically examined by the VA examiner as asserted by the Veteran, such does not render the examination inadequate because the VA examiner is presumed competent and was instructed that "[a]ll indicated evaluations, studies, and tests deemed necessary must be accomplished" and therefore the VA examiner presumably deemed physical examination to be unnecessary to provide the requested opinions.  Stated differently, the VA examiner presumably determined that the information ascertained from the Veteran during the examination (or the "conversation," as referenced by the Veteran) combined with his review of the Veteran's medical records was deemed sufficient to provide the requested opinions.  In sum, the Board finds that the March 2016 VA examination and opinion is adequate for adjudication the current claim.            

The Veteran's claim was previously remanded by the Board in January 2016 and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In substantial compliance with the remand directives, the Veteran was contacted via a March 2016 letter and asked to provide outstanding relevant private treatment records or to complete a release for such providers, updated VA treatment records from April 2014 were obtained and the Veteran was afforded a VA examination in March 2016 and the requested opinions were provided.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be established under 38 C.F.R. § 3.303(b) (2016) when a chronic disease, including other organic diseases of the nervous system, is shown in service and when there are subsequent manifestations of the same chronic disease.  In addition, if a chronic disease becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303(b) (2016).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id.

III.  Analysis 

The Veteran filed a claim in June 2011 for entitlement to service connection for "nerve damage" of the bilateral feet "due to" service-connected bilateral pes planus with callosities.  

The Veteran's STRs included some references to the Veteran's feet.  An August 29, 1950 STR was handwritten and difficult to read, but a March 1954 rating decision (in part granting entitlement to service connection for bilateral pes planus with callosities) referenced this STR as "reveal[ing] dispensary treatment...of flat feet with associated callosities."  An STR dated August 31, 1950 appears to reference follow up treatment for the same condition.  An STR only dated August 24 (which may be from 1951 based on another STR on the same page dated in that year) appeared to reference the right foot, but was otherwise not legible.  An April 1953 discharge examination report noted feet and neurologic as normal upon clinical evaluation and noted no disqualifying defects.  

With respect to the claim on appeal, the Veteran was afforded a VA examination in August 2011.  A problem being detailed was noted of bilateral foot nerve damage, with a date of onset noted of 1953.  It was noted that the "Veteran states he was in bad weather in Dec[ember] 1952 with much jumping on and off tanks onto frozen ground" and that "[a]t that time he would told it was expected to improved.  In April 1953 he was told on his exit physical that he had bad feet.  He had pain and calluses, but denies any other deformities."  It was also noted that the Veteran "has a known peripheral neuropathy but states he was told he has nerve damage in his foot and feels that has contributed to his foot problem even though he is unsure what kind of nerve damage he had."  A diagnosis was noted of bilateral pes planus and a problem associated with diagnosis was noted of bilateral foot nerve damage.  The examiner commented that "[s]ince only subjective evidence of peripheral neuropathy found and no evidence of 'nerve damage' the requested medical opinions will not be provided.  Per podiatry, he has progressive flattening of his feet."      

The Veteran was afforded another VA examination in March 2016 and a Peripheral Nerve Conditions (Not Including Diabetic Sensory Motor Peripheral Neuropathy) Disability Benefits Questionnaire (DBQ) was completed.  The DBQ noted that the Veteran "started having numbness located to his feet starting in 2006.  The condition has stayed the same now."  The DBQ also described the Veteran's symptoms, including the severity, duration and location, as well as noting that the Veteran used a walker and did not take any medication.  The examiner marked a check box indicating that the Veteran did not have a peripheral nerve condition or peripheral neuropathy and commented that "[t]he [V]eteran's nerve condition is a result of his diabetes mellitus; there is no pathology for a peripheral nerve condition."  The examiner also noted at various points in the DBQ that "[t]he [V]eteran does not have a peripheral nerve condition; he has diabetic peripheral neuropathy."  

A negative opinion was provided as to direct service connection.  The examiner marked a check box that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in -service injury, event, or illness."  In the rationale section, the examiner again stated that "[t]he [V]eteran does not have a peripheral nerve condition; he has diabetic peripheral neuropathy" and referenced various documents of record.  The DBQ referenced an April 2000 VA examination report as noting that the Veteran had frostbite (referenced in the April 2000 VA examination report as while in-service) and stated that "the only symptom noted was that his feet stayed swollen for four months."  Review of the April 2000 VA examination report shows that it was also noted that the Veteran reported "that he had discoloration in the right foot and the left foot and that it gradually went away."  The DBQ also referenced an April 2000 letter from private Dr. E.B. as stating that the Veteran has diabetic neuropathy.  The Board notes that Dr E.B.'s statement also stated that the Veteran's "military service as a precipitating or predisposing causation is undeterminable.  All exposures would need to be evaluated with new scientific data."  The DBQ additionally referenced February 2009 and May 2013 VA treatment notes (mistakenly referenced as private medical records) as showing a diagnosis of diabetic neuropathy.  The DBQ also referenced a November 2010 VA examination report, which noted that the Veteran reported that he "was deployed to Korea in January 1952 and assigned to a combat unit for 8 months and 26 days.  I wore the same boots in freezing wet weather and worked on my feet constantly without treatments."  After referencing the above evidence, the March 2016 DBQ stated:

There is an absence of supporting evidence showing that the bilateral lower extremity neuropathy is secondary or caused by the cold exposure in 1952.  Due to microvascular complications of diabetes, nerve damage sustained in the bilateral lower extremities has caused the current diabetic neuropathy of bilateral lower extremities.  Therefore, [V]eteran's claimed bilateral foot neurological disability to include peripheral neuropathy or peripheral nerve disease, is less likely than not (less than 50 percent probability) incurred in or caused by reported cold exposure during service.         

The DBQ also contained a negative opinion as to secondary service connection.  The examiner marked a check box that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner provided a rationale stating that:

It is less than likely that the diabetic neuropathy of bilateral lower extremities was caused by the pes planus and calluses.  There is an absence of a pathophysiological connection which would explain a rationale that the diabetic neuropathy of the bilateral lower extremities was caused by the pes planus and calluses in this case.  Therefore, [V]eteran's claimed bilateral foot neurological disability to include peripheral neuropathy or peripheral nerve disease, is less likely than not (less than 50 percent probability) proximately due to or the result of the [V]eteran's service connected bilateral pes planus with callosities.

The examiner also marked a no check box in response to a question of "was the Veteran's (claimed condition/diagnosis) at least as likely as not aggravated beyond its natural progression by...'service connected condition'."  The examiner provided a rationale stating that:
	
It is less than likely that the diabetic neuropathy of bilateral lower extremities was aggravated beyond normal progression by the pes planus and calluses.  There is an absence of pathophysiological connection which would explain a rationale that the diabetic neuropathy of bilateral lower extremities was aggravated by the pes planus and calluses in this case.  

In addition, VA treatment records of record variously referenced the Veteran as having peripheral nerve disease (which was included on the Veteran's problem list) and neuropathy (listed as neuropathy, peripheral neuropathy and diabetic neuropathy).  The treatment records did not contain an opinion addressing direct or secondary service connection.  In this regard, an April 2014 VA podiatry treatment note referenced the Veteran as having a "long [history] of neurologic problems" and that the Veteran "presents with 110 pages of VA communication and is requesting a letter stat[]ing he has nerve damage from flat feet.  [H]e has a letter from Dr. [K.] to support this."  It was noted that "clinical ex[am] suggests progressive nerve function loss."  The note stated "[d]iscussed the etiology...for the above diagnoses with the patient," but did not provide any documentation of such in the treatment note.  Upon review of other VA podiatry treatment notes of record, the language of "[d]iscussed the etiology...for the above diagnoses" was included in other notes and appears to be boilerplate language included in podiatry treatment notes.  

With respect to the reference to "a letter from Dr. [K] to support this," while no date was noted to identify such, this was presumably a reference to a June 2012 VA treatment note from Dr. K. (a podiatrist) that the Veteran submitted on multiple occasions.  Upon review of that treatment note, such primarily related to an increased disability rating claim for service-connected bilateral pes planus with callosities and did not provide an opinion addressing secondary service connection, specifically whether a bilateral foot neurological disability was caused or aggravated by service-connected bilateral pes planus with callosities.  A bilateral foot neurological disability was not discussed in the treatment note.   Rather, it states, "[t]he flat foot more likely than not is due to posterior tibial tendon dysfunction which is directly related to the ability of the nerves to control the muscles." The plain language of this opinion is that the Veteran's service-connected flat foot disability is due to a problem with the tendon in his foot, and that tendon problem is due to nerve problem.  There is no explanation of why this is the case, nor any acknowledgment that the Veteran has a diagnosis of diabetic neuropathy (which causes his nerve pain).  Given these deficiencies, it is entitled to little probative value.

Upon review of the evidence of record, the Board concludes that entitlement to service connection for a bilateral foot neurological disability is not warranted.

The Veteran's primary contention has been that that a bilateral foot neurological disability is secondary to his service-connected bilateral pes planus with callosities.  As to this issue, the Board finds that a bilateral foot neurological disability was not caused or aggravated by the Veteran's service-connected bilateral pes planus with callosities.   The Board finds that the most probative evidence of record as to this issue is the March 2016 VA opinion, which was provided by a doctor.  This opinion provided a negative opinion as to whether a bilateral foot neurological disability was caused or aggravated by the Veteran's service-connected pes planus with callosities and the Board finds this opinion to be of significant probative value.  The examiner reviewed the Veteran's claims file and provided a rationale to justify the provided conclusions, including stating that "[t]here is an absence of a pathophysiological connection which would explain a rationale that the diabetic neuropathy of the bilateral lower extremities was" caused or aggravated by the Veteran's service-connected pes planus with callosities.  In addition, the Board notes that there is no competent opinion of record contrary to the examiner's conclusions.

The Board has considered the Veteran's contentions.  On his April 2014 VA Form 9, the Veteran stated that "I believe the VA did not take into account my medical evidence.  I have attached the documents."  Submitted with the VA Form 9 was a copy of the June 2012 VA podiatry note from Dr. K. that was discussed above.  As stated above, this treatment note did not provide an opinion addressing secondary service connection and a bilateral foot neurological disability was not discussed in the treatment note.  Also, in a July 2016 statement, the Veteran referenced various documents that "counters [the March 2016 VA examiner's] conclusions and supports my view of service related conditions."  While the Board has reviewed the cited documentation, the documents did not contain a competent opinion addressing secondary service connection and are therefore afforded less probative value than the March 2016 VA opinion as to the issue of secondary service connection.
  
The Board additionally acknowledges the Veteran's lay statements and contention that a bilateral foot neurological disability is secondary to his service-connected bilateral pes planus with callosities.  The Veteran, however, is not competent to address this etiological question, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to this question, significantly more probative value is assigned to the March 2016 VA opinion.
In sum, the Board finds that a bilateral foot neurological disability was not caused or aggravated by the Veteran's service-connected bilateral pes planus with callosities.

With respect to direct service connection, as discussed, the evidence noted a current diagnosis of a bilateral foot neurological disability.  Evidence of record also referenced an in-service event, specifically reported in-service cold exposure.  The remaining issue is whether a nexus exists between the current disability and the in-service event.  As to this issue, the Board finds the negative March 2016 VA opinion, provided by a doctor, to be the most probative evidence of record.  In that opinion, the examiner marked a check box that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in -service injury, event, or illness."  Overall, the examiner reviewed the Veteran's claims file, cited to relevant records and provided a rationale to justify the provided conclusion.  As to whether a bilateral foot neurological disability was related to in-service cold exposure, the examiner stated that "[t]here is an absence of supporting evidence showing that the bilateral lower extremity neuropathy is secondary or caused by the cold exposure in 1952" and identified a separate cause of the Veteran's bilateral foot neurological disability, specifically diabetes.  In addition, the Board notes that there is no competent opinion of record contrary to the examiner's conclusion.  

With regard to the identified separate cause (diabetes) of the Veteran's bilateral foot neurological disability, the Board notes that, while the Veteran has contended that he had diabetes since shortly after service, a May 2001 rating decision that was not appealed and is now final denied the Veteran's claim for entitlement to service connection for diabetes.  See July 2016 Veteran Statement (stating that "I was discharged from the Army in April, 1953, and was examined by a doctor...He said that I had diabetes").

In addition, while it does not appear that the Veteran has specifically contended that entitlement to service connection is warranted on a direct basis, he would not be competent to address this etiological question, as it is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, as to this issue, the Board finds the March 2016 VA opinion to be the most probative evidence of record.  

The Board also finds that entitlement to service connection is not warranted pursuant to laws and regulations related to chronic diseases, to include on a presumptive basis.  While chronic diseases pursuant to such laws and regulations include including other organic diseases of the nervous system, there is no indication that a bilateral foot neurological disability manifested during service or within one year of the Veteran's separation from service in April 1953.  In this regard, as referenced above, the Veteran's STRs included some references to his feet.  The April 1953 discharge examination report, however, noted feet and neurologic as normal upon clinical evaluation and noted no disqualifying defects.  

In addition, the onset of the Veteran's bilateral foot neurological disability is not entirely clear.  The August 2011 VA examination report referenced that upon separation from service in April 1953 the Veteran "had pain and calluses, but denies any other deformities."  The Board notes that while this examination report noted a problem being detailed of bilateral foot nerve damage, with a date of onset noted of 1953, the examiner also stated that there was "no evidence of 'nerve damage'."  The reference to an onset of 1953, therefore, appears to have been in reference to the condition that the examiner did diagnose (bilateral pes planus) and not to the onset of the Veteran's bilateral foot neurological disability.  The reference to a date of onset of 1953 is therefore afforded no probative value as to the onset of the Veteran's bilateral foot neurological disability.  Also, the March 2016 DBQ noted that the Veteran "started having numbness located to his feet starting in 2006."  An April 2000 letter from private Dr. E.B., however, stated that the Veteran had diabetic neuropathy.  Further, in the Veteran's July 2016 statement, he stated that in March 1992 he "was required to take an early 100% disability because of diabetes and nerve damage."  

Overall, while it is not clear as to the onset of the Veteran's bilateral foot neurological disability, the evidence does not show that such onset (or manifestation) was during service or within one year of the Veteran's separation from service in April 1953.  As such, the Board finds that a bilateral foot neurological disability was not shown in service and first manifested more than one year after service.  Moreover, regarding continuity of symptomatology, such requires that the chronic disease manifest in service, which has not been shown by the evidence of record.  In conclusion, the Board finds that finds that a bilateral foot neurological disability was not shown or noted in service and that such disability first manifested more than one year after service.  Entitlement to service connection for a bilateral foot neurological disability, therefore, is not warranted pursuant to laws and regulations related to chronic diseases, to include on a presumptive basis.

In summary, the Board finds that a bilateral foot neurological disability was not caused or aggravated by service-connected bilateral pes planus with callosities, is not etiologically related to service and was not shown or noted in service and first manifested more than one year after service.  As such, the criteria for entitlement to service connection for a bilateral foot neurological disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


ORDER

Entitlement to service connection for a bilateral foot neurological disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


